          Case 1:12-cr-00931-AJN Document 78 Filed 08/08/21 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                       8/9/21
 United States of America,

                –v–
                                                                                12-cr-931 (AJN)
 Jose Nieves,
                                                                        MEMORANDUM OPINION &
                       Defendant.                                             ORDER




ALISON J. NATHAN, District Judge:

       In May of 2020, the Court denied Jose Nieves’s motion for compassionate release.

United States v. Nieves, No. 12-cr-931 (AJN), 2020 WL 2476185, at *1 (S.D.N.Y. May 13,

2020). The Court concluded that despite Mr. Nieves’s vulnerability to COVID-19, a reduction in

his sentence would be inconsistent with the applicable sentencing factors because of his

participation in a long-running narcotics conspiracy involving murder. Mr. Nieves now again

seeks compassionate release pursuant to 18 U.S.C. § 3582(c), and the Court again finds that the

sentencing factors in 18 U.S.C. § 3553(a) weigh against any reduction in his sentence. The

Court thus denies his motion.

I.     Background

       As the Court described in greater detail in its opinion on Mr. Nieves’s first motion for

compassionate release, Mr. Nieves pled guilty to one count of conspiracy to distribute narcotics.

Nieves, 2020 WL 2476185, at *1. His offense conduct was unusually serious. He allocuted that

his role in a fatal shooting during his drug trafficking activities amounted to murder. The

guidelines range for his offense was thus the statutory maximum of 240 months’ imprisonment.

Judge Scheindlin, who presided over his case until her retirement, imposed a 192-month
          Case 1:12-cr-00931-AJN Document 78 Filed 08/08/21 Page 2 of 4


sentence. He is presently incarcerated at FCI Butner with a projected release date in 2026.

       The Court denied Mr. Nieves’s first motion for compassionate release in the early months

of the pandemic. Despite Mr. Nieves’s serious underlying health conditions, the Court

concluded that the risks of serious illness or death from COVID-19 did not tip the balance of the

sentencing factors in favor of release. Id. at *2–3. The Court noted that Mr. Nieves’s offense

was extraordinarily serious and that, as Judge Scheindlin observed at sentencing, Mr. Nieves had

never hesitated to use violence in furtherance of his drug trafficking activities.

       Mr. Nieves now asks for compassionate release again. In his pro se motion, he states that

a number of inmates in his unit tested positive for COVID-19, including himself. The Court

neither ordered nor received a response from the Government.

II.    Discussion

       The compassionate release statute provides a limited exception to the rule that “[f]ederal

courts are forbidden, as a general matter, to ‘modify a term of imprisonment once it has been

imposed.’” Freeman v. United States, 564 U.S. 522, 526 (2011) (quoting 18 U.S.C. § 3582(c)).

It allows a court to “reduce” a term of imprisonment, after considering the factors set forth in 18

U.S.C. § 3553(a), if “it finds that . . . extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       The First Step Act of 2018, 132 Stat. 5194, 5239, authorizes a defendant serving their

sentence to move the Court for compassionate release after they have exhausted their

administrative remedies or thirty days have lapsed from the receipt of a compassionate release

request by the warden. United States v. Scparta, No. 18-cr-578 (AJN), 2020 WL 1910481, at *4



                                                  2
          Case 1:12-cr-00931-AJN Document 78 Filed 08/08/21 Page 3 of 4


(S.D.N.Y. Apr. 20, 2020). To grant compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i),

the Court must consider the factors set forth in 18 U.S.C. § 3553(a) and find that “extraordinary

and compelling reasons warrant” a reduction in sentence. Since the Second Circuit’s decision in

United States v. Brooker, 976 F.3d 228 (2d Cir. 2020), courts are no longer bound by the policy

statement in § 1B1.13 of the Sentencing Guidelines. However, the Court still looks to § 1B1.13

for guidance in the exercise of its discretion. See United States v. Rodriguez, No. 16-cr-07

(AJN), 2020 WL 7640539, at *3 (S.D.N.Y. Dec. 23, 2020). That policy statement cautions

against the release of a defendant who continues to pose a danger to the safety of any other

person or to the community.

       As the Court has explained, the COVID-19 pandemic presents an extraordinary and

unprecedented threat to incarcerated individuals. See, e.g., United States v. Williams-Bethea, No.

18-cr-78 (AJN), 2020 WL 2848098, at *4 (S.D.N.Y. June 2, 2020); Scparta, 2020 WL 1910481,

at *9; United States v. Stephens, No. 15-cr-95 (AJN), 2020 WL 1295155, at *2 (S.D.N.Y. Mar.

19, 2020); accord United States v. Nkanga, 450 F. Supp. 3d 491, 492 (S.D.N.Y. 2020) (“The

country faces unprecedented challenges from the novel Coronavirus (‘COVID-19’) pandemic.

Those detained in jails and prisons face particularly grave danger.”). It has further found that the

pandemic may constitute an extraordinary and compelling reason for compassionate release even

for inmates like Mr. Nieves who have already recovered from COVID-19. See Rodriguez, 2020

WL 7640539, at *4. However, the circumstances of the pandemic weigh less heavily on the

balance of the § 3553(a) factors for inmates who have recovered from or been vaccinated against

COVID-19 and are thus less likely to be infected again in the future. Id.

       The Court’s evaluation of the § 3553(a) factors remains the same as it did in its opinion



                                                 3
          Case 1:12-cr-00931-AJN Document 78 Filed 08/08/21 Page 4 of 4


denying Mr. Nieves’s first motion for compassionate release. Mr. Nieves spent over a decade

involved in narcotics trafficking and has not hesitated to use violence in that endeavor. Nieves,

2020 WL 2476185, at *1–2. The Court finds that a further reduction in Mr. Nieves’s below-

guidelines sentence would not adequately reflect the seriousness of the offense, protect the

public, or afford adequate deterrence. The Court is of course cognizant of the special burdens

imposed by the pandemic on incarcerated persons, particularly those like Mr. Nieves with

significant medical problems. However, after considering the applicable sentencing factors it

finds that the sentence Judge Scheindlin imposed remains sufficient but no greater than

necessary to effectuate the purposes of punishment. The Court thus declines to exercise its

discretion to reduce his sentence.

III.   Conclusion

       For the foregoing reasons, the Court DENIES Mr. Nieves’s motion for compassionate

release (Dkt. No. 77).



       SO ORDERED.



Dated: August 9, 2021                                __________________________________
       New York, New York                                     ALISON J. NATHAN
                                                           United States District Judge




                                                 4
